Exhibit 10.8

 

ABC TV Network

John L. Rouse

Senior Vice President

Affiliate Relations

 

September 30, 2004

 

Ms. Deb McDermott

President

Young Broadcasting, Inc.

441 Murfreesboro Road

Nashville, TN  37210

 

Re:  Primary Television Affiliate Agreements (the “Agreements”) between WKRN,
WATE, WBAY, WRIC, WTEN and American Broadcasting Companies, Inc.

 

Dear Deb:

 

As you are aware, the Agreements for WKRN, WATE, WBAY, WRIC and WTEN will expire
by their own terms on September 30, 2004.  Despite our best efforts to come to
terms for new affiliation agreements with you to become effective after this
date, we have failed to reach agreement.

 

Notwithstanding the termination of the Agreements, ABC is willing to continue
its affiliation arrangements with you after September 30, 2004 and hereby agrees
to extend the termination date for each of the Agreements until October 22,
2004.  This offer to extend the Agreements is conditioned upon your agreement to
continue to clear the weekend edition of Good Morning America on an interim
basis during this extended term.  Also, we are agreed that the compensation
arrangements that we establish for these stations in the new agreements will be
retroactive to October 1, 2004.  All other terms of the Agreements shall remain
unchanged.

 

If you are in agreement with the foregoing, please promptly sign the enclosed
extra copy of this letter and return it to me at your earliest convenience, at
which time the Agreements shall be so amended and extended.

 

We look forward to continuing to work with you to reach a mutually acceptable
affiliation agreement.

 

Very truly yours,

/s/    John L. Rouse

 

John L. Rouse

 

The foregoing is hereby acknowledged and agreed:

YOUNG BROADCASTING, INC.

 

By:

/s/    Deborah A. McDermott

 

 

Title: President

 

Date: 10/1/04

 

--------------------------------------------------------------------------------